Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4-6, 8, 10-17 and 19-23 are allowed because the prior art fails to teach or suggest such low concentrations of surfactant (AKA detergent) in emulsion droplets to allow lysis of cells, amplification and detection within the same droplet (i.e. without breaking the droplet).  The closest prior art suggests low amounts of detergent/surfactant to lyse cells, but actually uses 1% LiSDS in wells, not emulsion droplets (FAN, US 10,927,419, cols. 62 & 156).  Other prior art teaches lysing cells in emulsion droplets with 0.2% Triton (US 20190345537), 0.5% Tween (US 20200216840), lysozyme (US 20200255891), but fail to provide reason to optimize the concentration lower to 0.005% (w/v)-0.1 % (w/v) as claimed.  Additional prior art teaches 0.1% detergent, such as Triton X-100, Tween 20, Nonident P40 (NP40), IGEPAL CA-630, but in a gel, not a liquid as claimed (US20200385785).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, 8, 10-17 and 19-23 are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637